DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1–16 are rejected under 35 U.S.C. 103 as being obvious over Ye et al., US 2008/0295468 (“Ye”) in view of Tsao, US 2015/0251132 A1 (“Tsao”). 
Claims 17 are rejected under 35 U.S.C. 103 as being obvious over Ye in view of Tsao and Arts, US 2005/0211415 A1 (“Arts”). 
Claim 18 
Claims 19–20 are rejected under 35 U.S.C. 103 as being obvious over Ye in view of Tsao, Arts and Jensen and Dallas et al., US 2012/0272828 (“Dallas”).  
Claim 21 is rejected under 35 U.S.C. 103 as being obvious over Ye in view of Tsao, Arts and Jensen, Dallas and Mejia, US 2005/0279347 (“Mejia”). 
Claim 22 is rejected under 35 U.S.C. 103 as being obvious over Ye in view of Tsao, Arts and Dariavach, US 2012/0272828 (“Dariavach”). 
Claim 23 is rejected under 35 U.S.C. 103 as being obvious over Ye in view of Tsao, Arts and Mejia. 
Claim 1 describes a filter assembly configured to filter an airflow entering an air intake of a heating, ventilation, and/or air conditioning (HVAC) unit. The filter assembly comprises a support structure. The filter assembly comprises a plurality of filter slats. Each filter slat comprises a filtration material. Each filter slat is disposed within the support structure. The plurality of filter slats is configured in a louvered relationship and actuated between a closed configuration through which the airflow passes and an open configuration through which the airflow passes. Each filter slat of the plurality of filter slats is disposed at an oblique angle relative to a direction of the airflow in the closed configuration and in the open configuration.
The limitation of “configured to filter an airflow entering an air intake of a heating, ventilation, and/or air conditioning (HVAC) unit” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2111.02(II). 
Ye discloses a filter assembly (i.e., air filter 10). Ye Fig. 1, [0012]. Ye discloses that the filter assembly 10 comprises a support structure (i.e., bracket 12). Id. at Fig. 1, [0014]. The filter assembly 10 also comprises a plurality of filter slats (i.e., filter units 19). Id. at Fig.  3, [0022]. Id. at Fig.  3, [0022]. The plurality of filter slats 19 is configured in a louvered relationship and actuated between a closed configuration through which the airflow passes and an open configuration through which the airflow passes. Id. at Figs. 3–4. 

    PNG
    media_image1.png
    828
    1483
    media_image1.png
    Greyscale

Ye does not disclose that each filter slat of the plurality of filter slats is disposed at an oblique angle relative to a direction of the airflow in the closed configuration and in the open configuration. 
In the analogous art of air filter assemblies, Tsao discloses a filter assembly with multiple V-shaped contamination removal membranes formed by six contamination removal pads 731– 736. Tsao Fig. 7C, [0033]. Tsao discloses that arranging the contamination removal pads oblique to the direction of air flow helps increase the surface area to purify the outdoor air. Id. at Fig. 7C, [0033]. It would have been obvious to arrange Ye’s filter slats oblique to the direction of air flow when closed to maximize the surface area for purification. 

    PNG
    media_image2.png
    271
    462
    media_image2.png
    Greyscale

As for the limitation of that each of the plurality of filter slats is disposed at an oblique angle relative to a direction of the airflow in the open configuration, it would have been a routine engineering choice to adjust the orientation angle of the filter slats based on the air flow directions. MPEP 2144.04(VI)(D). It is well within the ambit of one of ordinary skill in the art to understand that adjusting the filter slats orientation relative to the air flow direction could affect the filtration performance. Additionally, it is noted here that during the transition between the closed configurations to the open configuration, there would a stage where the filter slats 19 are disposed at an oblique angle relative to the direction of the air flow. 
Claim 2 describes the filter assembly of claim 1. The open configuration comprises gaps between adjacent filter slats of the plurality of filter slats through which the airflow passes. The closed configuration comprises contact between the adjacent filter slats to form a unified filter surface through which the airflow passes. 
Ye’s air filter 10 has an open configuration comprises gaps between adjacent filter units 19 (i.e., filter slats) through which the airflow passes to dissipate heat. Ye annotated Fig. 3, [0022]. Ye’s air filter 10 also has a closed configuration comprises contact between the adjacent 

    PNG
    media_image3.png
    833
    503
    media_image3.png
    Greyscale

Claim 3 describes the filter assembly of claim 2. The gaps of the open configuration are configured to capture debris from the airflow. The unified filter surface of the closed configuration is configured to capture debris from the airflow with the filtration material. 
Ye discloses a closed configuration where the plurality of filter units 19 are positioned such that adjacent filter slats contact one another to form a unified filter surface to filter dust from the airflow with the filtration material. Ye Fig. 4, [0022]. Additionally, Ye discloses that the open configuration is provided to allow sufficient airflow to enter the computer device to cool it when it is hot. Ye [0022].
Ye does not explicitly disclose that the gaps of the open configuration are configured to capture debris. 
However, it would have been obvious for the gap size between each filter slat 19 to be larger than 1 mm to ensure that sufficient cooling air can enter the computer.  MPEP 2144.05(II).  When the gaps are this size, debris larger than the gap (i.e., coarse debris greater than 1 mm) will be trapped between the slats. 
Claim 4 describes the filter assembly of claim 1. The filter assembly comprises a first motor operably coupled to a first portion of the plurality of filter slats. The first motor is configured to rotate the first portion of the plurality of filter slats from the open configuration to the closed configuration in a first direction, and to rotate the first portion of the plurality of filter slats from the closed configuration to the open configuration in a second direction opposite the first direction.
Claim 5 describes the filter assembly of claim 4. The filter assembly further comprises a second motor operably coupled to a second portion of the plurality of filter slats. The second motor is configured to actuate the second portion of the plurality of filter slats from the open configuration to the closed configuration in the second direction, and to rotate the second portion of the plurality of filter slats from the closed configuration to the open configuration in the first direction. 
Ye discloses a motor (i.e. “first motor”) that is operably coupled to the filter units 19 (i.e., first portion of the plurality of filter slats). Ye Fig. 3, [0022]. Ye’s motor is configured to rotate the filter units 19 from the open configuration to the closed configuration in a first direction and from the closed configuration to the open configuration in a second direction. Id. at Fig. 4, [0022]. 
Ye doses not disclose a second motor coupled to a second portion of filter slats and configured to actuate the second portion of the plurality of the filter slats from the open 
However, in view of the modified V-shape configuration of filter slats 19 as discussed in claim 1, it is well within the ambit of one of ordinary skill in the art to figure out that the adjacent filter slat 19 need to rotate in opposite directions in order to form the V-shaped configuration. This would require two separate motors respectively connected to odd and even number of filter slats 19 and actuate the adjacent filter slats 19 to rotate in opposite directions.  All need to be done is to add a duplication of the parts (on the bottom side of frame i.e., driver 14, first transmission bar 18 and second transmission bar 16) adjacent to beam 122 the same way as those part connect to the upper beam 120 and connect the odd number of filter slats to the original drive 14 and the even number of filter slats to the duplicated drive 14 and make the odd and even numbered slats 19 rotates in opposite directions to form the V-shaped closed configuration. Id. at Fig.  2, [0015]. 
Claim 6 
The limitation of “configured to filter an airflow entering an air intake of a heating, ventilation, and/or air conditioning (HVAC) unit” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2111.02(II). 
Ye discloses a filter assembly (i.e., air filter 10). Ye Fig. 1, [0012]. Ye discloses that the filter assembly 10 comprises a motor (i.e., motor), a transfer device operably coupled to the motor (i.e., shaft 142) and a plurality of filter slats (i.e., filter units 19) in louvered relationship. Id. at Figs. 2–3, [0022] and [0020]. Ye also discloses that the plurality of filter slats 19 each comprises a filtration material (i.e., the filter material of filter units 19). Id. at Fig. 3, [0022]. The plurality of filter unit 19 each is operably coupled to the motor via shaft 142. Id. at Fig. 2, [0020]. The plurality of filtration material is configured to be selectively actuated between a closed configuration (i.e., the closed configuration seen in id. at Fig. 4) and an open configuration (i.e., the open configuration as seen in id. at Fig. 3). Id. at Figs. 3–4.

    PNG
    media_image1.png
    828
    1483
    media_image1.png
    Greyscale

Ye does not disclose that each filter slat of the plurality of filter slats is disposed at an oblique angle relative to a direction of the airflow in the closed configuration and in the open configuration. 
In the analogous art of air filter assemblies, Tsao discloses a filter assembly with multiple V-shaped contamination removal membranes formed by six contamination removal pads 731– 736. Tsao Fig. 7C, [0033]. Tsao discloses that arranging the contamination removal pads oblique to the direction of air flow helps increase the surface area to purify the outdoor air. Id. at Fig. 7C, [0033]. It would have been obvious to arrange Ye’s filter slats oblique to the direction of air flow when closed to maximize the surface area for purification. 

    PNG
    media_image2.png
    271
    462
    media_image2.png
    Greyscale

As for the limitation of that each of the plurality of filter slats is disposed at an oblique angle relative to a direction of the airflow in the open configuration, it would have been a routine engineering choice to adjust the orientation angle of the filter slats based on the air flow directions. MPEP 2144.04(VI)(D). It is well within the ambit of one of ordinary skill in the art to understand that adjusting the filter slats orientation relative to the air flow direction could affect the filtration performance. Additionally, it is noted here that during the transition between the 
Claim 7 describes the filter assembly of claim 6. The open configuration positions the plurality of filter slats to filter debris from the airflow in gaps between adjacent filter slats. The gaps are 1 millimeter (mm) wide or more. 
Ye does not explicitly teach that the open configuration of filter 10 positions the plurality of filter unit 19 to filter coarse debris from the airflow in gaps between adjacent filter units 19. Additionally, Ye does not teach the gaps are 1 millimeter (mm) wide or more. However, Ye discloses that the open configuration is provided to allow sufficient airflow to enter the computer device to cool it when it is hot. Ye [0022]. Therefore, it would have been obvious for the gap size between each filter slat 19 to be larger than 1 mm to ensure that sufficient cooling air can enter the computer.  MPEP 2144.05(II).  When the gaps are this size, debris larger than the gap (i.e., coarse debris within the disclosed definition of greater than 1 mm) will be trapped between the slats. 
Claim 8 describes the filter assembly of claim 6. The open configuration positions the plurality of filter slats to filter debris from the airflow via gaps between adjacent filter slats. The gaps are larger than 1 mm wide. The plurality of filter slats reduces a pressure drop across the filter assembly in the open configuration. 
Ye’s air filter 10 has an open configuration where the plurality of filter units 19 are positioned in gaps. Ye Fig. 4, [0022]. As discussed in claim 7, it would have been obvious for the gap size between each filter slat 19 to be larger than 1 mm to ensure that sufficient cooling air can enter the computer.  MPEP 2144.05(II).  When the gaps are this size, debris smaller than the gap (i.e., coarse debris around 1 mm and fine debris less than 1 mm) will pass the gaps 
Claim 9 describes the filter assembly of claim 6. The closed configuration positions the plurality of filter slats such that adjacent filter slats contact one another to form a unified filter surface to filter debris from the airflow with the filtration material.
Ye discloses a closed configuration where the plurality of filter units 19 are positioned such that adjacent filter slats contact one another to form a unified filter surface to filter debris from the airflow with the filtration material. Ye Fig. 4, [0022]. Ye discloses that its filter units 19 in closed configuration is used to filter debris from the airflow (i.e., dust in the air). Id. at Fig.  3, [0022]. 
Claim 10 describes the filter assembly of claim 9. The unified filter surface includes valleys that extend in a direction of the airflow and are configured to accumulate the debris from the airflow. Claim 11 describes the filter assembly of claim 10, wherein the valleys comprise triangular valleys formed where the adjacent filter slats contact one another in the closed configuration. 
Modified Ye discloses that the unified filter surface includes valleys (i.e., where the filter slats 19 meets) that extend in a direction of the air flow. While modified Ye does not explicitly disclose that the valleys are configured to accumulate the debris from the airflow, it would have been obvious for the valley to contain debris after the filtration process. Modified Ye also discloses that the valleys are triangular valleys formed where the adjacent filter slats 19 contact 
Claim 12 describes the filter assembly of claim 6.  The plurality of filter slats comprise a first set of filter slats configured to be rotated in a first direction to yield the open configuration and configured to be rotated in a second direction to yield the closed configuration. 
Claim 13 describes the filter assembly of claim 12. The plurality of filter slats comprise a second set of filter slats configured to be rotated in the second direction to yield the open configuration and configured to be rotated in the first direction to yield the closed configuration.
As discussed in claim 5, it would have been obvious for the plurality of filter slats 19 of modified Ye to comprise a first set of filter slats (i.e., odd number of filter slats 19) configured to be rotated in a first direction to yield the open configuration and configured to rotate in an opposite direction to yield the closed configuration. Ye Figs. 3–4, [0022]. Additionally, it would also have been obvious for the plurality of filter slats 19 of modified Ye to comprise a second set of filter slats (i.e., even number of filter slats 19) configured to be rotated in the second direction to yield the open configuration and configured to be rotated in the first direction to yield the closed configuration.
Claim 14 describes the filter assembly of claim 6. The filter assembly comprises an additional motor and an additional transfer device. Claim 15 describes the filter assembly of claim 14. Each of the plurality of filter slats is operably coupled to the additional motor via the additional transfer device. 
While Ye as modified in claim 6 does not disclose the limitations of claims 14–15, it would have been obvious to include a duplication motor and a duplication transfer device to Ye as modified in claim 6 because mere duplication of parts has no patentable significance unless a 
Claim 14 describes the filter assembly of claim 6. The filter assembly comprises an additional motor and an additional transfer device. Claim 16 describes the filter assembly of claim 14. The filter assembly comprises an additional plurality of filter slats, each operably coupled to the additional motor via the additional transfer device, and configured to be selectively actuated between the closed configuration and the open configuration.
While Ye as modified in claim 6 does not disclose the limitations of claims 14 and 16, it would also have been obvious to add a duplication of the filter assembly of claim 6 because mere duplication of parts has no patentable significance unless a new and unexpected result is produced. 2144.04(VI)(B). A person of ordinary skill in the art would have been motivated to do so for the purpose of increasing filtration surface area. With this modification, the filter assembly would comprise an additional motor and an additional transfer device. The filter assembly would also have an additional plurality of filter slats 19 configured to be selectively actuated between the closed configuration and the open configuration just as the original filter assembly. 
Claim 17 describes a heating, ventilation, and/or air conditioning (HVAC) unit. The HVAC unit comprises a control panel configured to control operation of the HVAC unit. The HVAC unit also comprises a filter assembly configured to filter debris from an airflow entering an air intake of the HVAC unit to exchange heat with a heat exchanger of the HVAC unit. The filter assembly comprises a motor communicatively coupled to the control panel, a transfer device operably coupled to the motor and a plurality of filter slats. The plurality of filter slats, 
The limitation of “configured to filter debris from an airflow entering an air intake of the HVAC unit to exchange heat with a heat exchanger of the HVAC unit” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2111.02(II). 
Ye discloses a filter assembly (i.e., air filter 10). Ye Fig. 1, [0012]. Ye discloses that the filter assembly 10 comprises a motor (i.e., motor), a transfer device operably coupled to the motor (i.e., shaft 142) and a plurality of filter slats (i.e., filter units 19) in louvered relationship. Id. at Figs. 2–3, [0022] and [0020]. Ye also discloses that the plurality of filter slats 19 each comprises a filtration material (i.e., the filter material of filter units 19). Id. at Fig. 3, [0022]. The plurality of filter unit 19 each is operably coupled to the motor via shaft 142. Id. at Fig. 2, [0020]. The plurality of filtration material is configured to be selectively actuated between a closed configuration (i.e., the closed configuration seen in id. at Fig. 4) and an open configuration (i.e., the open configuration as seen in id. at Fig. 3). Id. at Figs. 3–4.

    PNG
    media_image1.png
    828
    1483
    media_image1.png
    Greyscale

Ye does not disclose that each filter slat of the plurality of filter slats is disposed at an oblique angle relative to a direction of the airflow in the closed configuration and in the open configuration. Ye also does not disclose that the filter is part of a HVAC filter. Additionally, Ye does not discloses a control panel configured to control operation of the HVAC unit. 
For the limitation of “each filter slat of the plurality of filter slats is disposed at an oblique angle relative to a direction of the airflow in the closed configuration,” in the analogous art of air filter assemblies, Tsao discloses a filter assembly with multiple V-shaped contamination removal membranes formed by six contamination removal pads 731– 736. Tsao Fig. 7C, [0033]. Tsao discloses that arranging the contamination removal pads oblique to the direction of air flow helps increase the surface area to purify the outdoor air. Id. at Fig. 7C, [0033]. It would have been obvious to arrange Ye’s filter slats oblique to the direction of air flow when closed to maximize the surface area for purification. 

    PNG
    media_image2.png
    271
    462
    media_image2.png
    Greyscale

As for the limitation of that each of the plurality of filter slats is disposed at an oblique angle relative to a direction of the airflow in the open configuration, it would have been a routine engineering choice to adjust the orientation angle of the filter slats based on the air flow directions. MPEP 2144.04(VI)(D). It is well within the ambit of one of ordinary skill in the art to understand that adjusting the filter slats orientation relative to the air flow direction could affect the filtration performance. Additionally, it is noted here that during the transition between the closed configurations to the open configuration, there would a stage where the filter slats 19 are disposed at an oblique angle relative to the direction of the air flow. 
For the limitation of HVAC filter and controller, Arts discloses a HVAC unit 100 comprises a remote thermostat 214 (i.e., controller) with a filter 102a. Arts Fig. 2, [0042]. It would have been obvious to substitute the filter 102a of Arts with Ye’s filter assembly 10 as modified by Tsao because simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). Here, it is predictable that with Ye’s modified filter assembly 10 in Arts’s HVAC unit would function to filter particles in the air. 
Claim 18 describes the HVAC unit of claim 17. The HVAC unit comprises at least one pressure sensor communicatively coupled to the control panel and configured to measure a pressure drop across the filter assembly.  
While modified Ye does not explicitly disclose a pressure sensor communicatively coupled to the control panel and configured to measure a pressure drop across the filter assembly, in the analogous art of air conditioners, Jensen teaches a pressure differential sensor for monitoring the pressure drop across the filter. Jensen [0045]. Jensen also discloses that the air conditioner has a control system that controls the pressure. Id. at [0011]. It would have been obvious to include Jensen’s pressure sensor and the corresponding control system in modified Mejia’s ventilation assembly 450 and Mejia’s control box 500 to monitor and control the pressure drop across the filter assembly.  
Claim 19 describes the HVAC unit of claim 18. The control panel is configured to provide control signals to actuate the plurality of filter slats from the closed configuration to the open configuration in response to determining that the measured pressure drop across the filter assembly exceeds a predetermined pressure threshold value. Claim 20 describes the HVAC unit of claim 18, wherein the control panel is configured to provide control signals to actuate the plurality of filter slats from the closed configuration to the open configuration until the measured pressure drop across the filter assembly reaches a target predetermined pressure value.
Modified Ye does not disclose that the control panel is configured to provide control signals to actuate the plurality of filter slats from the closed configuration to the open 
In the analogous art of HVAC filters, Dallas discloses that when the pressure drop across the filter is greater than a predetermined level, the increased pressure drop can cause filter bypass. Dallas [0003]. Additionally, Ye discloses that its filter unit 19 are openable in response to the system needing more airflow. Ye [0022]. 
It would have been obvious to control the HVAC system of modified Ye to open Ye’s filter 19 when the pressure drop exceeds the threshold and to close when the pressure drop is within the threshold in view of Dallas and Ye. 
Claim 21 describes the HVAC unit of claim 20. The HVAC unit comprises at least one water spray jet disposed near the filter assembly and communicatively coupled to the control panel. The control panel is configured to provide control signals to activate the at least one water spray jet to wash at least a portion of the debris from the plurality of filter slats before providing the control signals to actuate the plurality of filter slats to the open configuration. 
Modified Ye does not disclose that the HVAC unit 12 comprises at least one water spray jet disposed near the filter assembly and communicatively coupled to the control panel. The control panel is configured to provide control signals to activate the at least one water spray jet to wash at least a portion of the debris from the plurality of filter slats before providing the control signals to actuate the plurality of filter slats to the open configuration. 
In the analogous art of HVAC systems, Mejia discloses a plurality of water spray apertures 432 (i.e., water spray jets) disposed near an air filter 450. Mejia Fig. 6, [0038]. Mejia also discloses that the water spray jet 432 is communicatively coupled to a control box 500 to activate the water spray pump when the indoor temperature is higher than the preset minimum Id. at Fig.  6, [0038]. It would have been obvious include Mejia’s water spray jets 432 in modified Ye to cool the air passing the air filter. It is noted here while Mejia does not explicitly disclose that the water spray jet is used to wash at least a portion of the debris from the plurality of the filter slats, it would have been obvious that debris on the filter slats would be washed off by the water spray jets 432 because the claimed and prior art products are identical or substantially identical in structure, claimed properties of functions are presumed to be inherent. MPEP 2112.01(I).
It is noted that modified Ye in view of Mejia does not explicitly disclose that its control box 214 provides signal to activate the water spray jet prior to actuate Ye’ control panel to the open configuration. However, it would have been obvious that Mejia’s water spray from aperture 432 would wash Ye’s filter slats when they are closed because the wash jets are perpendicular to the filter frame. Additionally, it is a routine engineering choice to program the controller to activate the water spray jet 432 before opening Ye’s filter slats 19 so that Ye’s filter slats could be washed while the air is being cooled. MPEP 2144.05(Ⅱ). 
Claim 22 describes the HVAC unit of claim 17. The control panel comprises a clock and a memory configured to store at least one predetermined time period in which the debris is expected to increase in the airflow. The control panel is configured to provide control signals to actuate the filter slats from the open configuration to the closed configuration in response to 
Modified Ye does not disclose that the control panel comprises a clock and a memory. 
In the analogous art of HVAC control panels, Dariavach discloses a controller 2 that logs and reports data over time for historical and trend data, which requires a memory to save the data and a clock for time reference. Dariavach Fig. 3, claim 10. Dariavach further discloses that its system includes sensors that senses environmental data such as air impurities along with operational temperature and relative humidity levels over time. Those data are sent to the controller and compared with the value stored in the controller to decide if the filter need to be bypassed. Id. at [0006].  
It would have been obvious for modified Ye’s control system (i.e., Arts’s controller 214) to include a clock and memory as disclosed by Dariavach to log system operational data over time. With the modification, modified Ye’s control panel 214 would comprise a clock and a memory can be configured to store at least one predetermined time period in which the debris is expected to increase in the airflow and provide control signals to actuate Ye’s filter unit 19 from the open configuration to the closed configuration. 
Claim 23 describes the HVAC unit of claim 17. The HVAC unit comprises at least one temperature sensor communicatively coupled to the control panel and configured to measure a temperature of the airflow. The HVAC unit also comprises at least one water spray jet disposed near the filter assembly and communicatively coupled to the control panel. The control panel is configured to provide control signals to activate the at least one water spray jet to cool the 
Modified Ye does not disclose a temperature sensor commutatively coupled to the control panel and configured to measure a temperature of the air flow. Modified Ye does not disclose that the HVAC unit also comprises at least one water spray jet disposed near the filter assembly and communicatively coupled to the control panel. Modified Ye does not disclose that the control panel is configured to provide control signals to activate the at least one water spray jet to cool the airflow in response to determining that the measured temperature of the airflow is greater than a predetermined temperature threshold value.
In the analogous art of HVAC units, Mejia discloses a COOL AIR mode that is activated when a temperature sensor 302 detects that the indoor temperature Tinside is higher than the preset minimum indoor temperature Tmin. Mejia’s temperature sensor 302 then send the signal to a control box 500, which activates Mejia’s spray aperture 432 to cool the air passing air filter 450. Id. at Figs. 6–7 and 10E, [0038], [0042] and [0043].   It would have been obvious to include Mejia’s COOL AIR mechanism in modified Ye to cool the air passing Ye’s air filter. 
Response to Arguments
35 USC § 112(b) Rejections
The examiner withdraws the current 35 USC § 112(b) rejection as the examiner as amended the claim to overcome the current rejection. 
35 USC § 103 Rejections
 The applicants traverse the previous 35 USC § 103 rejection because the Patil reference is not prior art in view of 35 USC § 102(b)(2)(C). Applicant Rem. dated Oct. 25, 2021 (“Applicant Rem.”) p. 9. 
The examiner has reopened prosecution. Details are provided above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776            

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776